6 S.Ct. 922
117 U.S. 615
29 L.Ed. 1007
CAMPBELLv.DISTRICT OF COLUMBIA.
Filed April 12, 1886.

[Statement of Case from pages 615-616 intentionally omitted]
Enoch Totten, for plaintiff in error.
A. G. Riddle and H. E. Davis, for defendant in error.
WAITE, C. J.


1
This judgment is affirmed. There was no evidence whatever in the case tending to prove that the work was done by Campbell otherwise than under the contract of O'Hare, Himber & Co. He took the place of that firm in the contract so far as the work he undertook to do was concerned. Davenport, one of its members, authorized him to do the work and receive the pay upon vouchers which he (Davenport) agreed to sign. It was upon this authority that Campbell entered upon the work with the permission of the chief engineer in charge. In this way he became bound by the terms of the contract. Under these circumstances, his acceptance of the allowance made by the chief engineer for all his present claims for extra work, as 'in full settlement of the above stated claim,' operated as a complete discharge of the District from all further liability to him on that account. The provision in the act of the legislative assembly of the District 'that this receipt shall not debar the above-named persons from any right they may have in any court' clearly applies only to the claim of Robert Strong & Co. As to all others named in the act 'the receipt was to be in full of all claims on account of the said work.'